      Case 3:19-cv-18146-FLW-LHG Document 13 Filed 10/16/19 Page 1 of 2 PageID: 90



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

MARY SANTORELLA, MICHAEL BURKE,                      Civil Action No. 19-18146(FLW)(LHG)
STEPHANIE HARRIS, RICHARD HARRIS,
KASSIE BENSON, and LISA PRISINZANO,

                Plaintiffs,
 v.

 SANOFI-AVENTIS U.S. LLC; SANOFI US                        STIPULATION AND ORDER
 SERVICES INC.; CHATTEM, INC.; AND
 BOEHRINGER INGELHEIM
 PHARMACEUTICALS, INC.,

                Defendants.


         IT IS HEREBY STIPULATED by and among Plaintiffs Mary Santorella, Michael Burke,

Stephanie Frasier, Richard Harris, Kassie Benson, and Lisa Prisinzano (collectively "Plaintiffs")

and Defendants sanofi-aventis U.S. LLC, Sanofi US Services Inc., and Chattem, Inc. ("Sanofi

Defendants"), and Boehringer Ingelheim Pharmaceuticals, Inc. ("Boehringer") as follows:

         1.    Plaintiff Stephanie Frasier was incorrectly listed in the caption of the Complaint as

Stephanie Harris.

         2.    As a result of the foregoing, the caption is hereby corrected to read as follows:

 MARY SANTORELLA, MICHAEL BURKE,                      Civil Action No. 19-18146(FLW)(LHG)
 STEPHANIE FRASIER, RICHARD HARRIS,
 KASSIE BENSON, and LISA PRISINZANO,

                Plaintiffs,
 v.

 SANOFI-AVENTIS U.S. LLC; SANOFI US
 SERVICES INC.; CHATTEM, INC.; AND
 BOEHRINGER INGELHEIM
 PHARMACEUTICALS, INC.,

                Defendants.
   Case 3:19-cv-18146-FLW-LHG Document 13 Filed 10/16/19 Page 2 of 2 PageID: 91



       3.    The Clerk shall make the appropriate notation on the docket to correct the caption.

Dated: October 11, 2019

 CARELLA, BYRNE, CECCHI,                             DLA PIPER LLP (US)
 OLSTEIN, BRODY & AGNELLO,
 P.C.
                                                   By:Isl Christopher M. Strongosky
 By:    Isl James E. Cecchi                               Christopher M. Strongosky
        James E. Cecchi                                   Amanda Laufer Camelotto
        5 Becker Farm Road                                51 John F. Kennedy Parkway, Suite 120
        Roseland, New Jersey 07068                        Short Hills, New Jersey 07078-2704
        Tel: (973) 994-1700                               christopher.strongosky@dlapiper.com
        Fax: (973) 994-1744                               amanda.camelotto@dlapiper.com
        j cecchi@carellabyrne.com                         Tel.: 973.520.2550
        Attorneys for Plaintiffs                          Fax: 973.520.2586

                                                         Loren H. Brown (pro hac vice application
                                                         to be filed)
 COVINGTON & BURLING, LLP
                                                         1251 Avenue of the Americas
 By: Isl Shankar Duraiswamy                              New York, New York 10020-1104
      Shankar Duraiswamy                                 loren.brown@dlapiper.com
      Michael X. Imbroscio                               Tel: 212.335.4500
      Paul W. Schmidt                                    Fax: 212.335.4501
      Andrew Soukup
      One City Center                                    Christopher M. Young (pro hac vice
      850 Tenth Street NW                                application to be filed)
      Washington, D.C. 20001                             401 B Street, Suite 1700
      Tel:202-662-6000                                   San Diego, California, 92101-4297
      Fax:202-778-5066                                   christopher.young@us.dlapiper.com
                                                         Tel: 619.699.2700
       Attorneys for Defendant Boehringer                Fax: 619.699.2701
       Ingelheim Pharmaceuticals, Inc.
                                                         Attorneys for Defendants
                                                         sanofi-aventis U.S. LLC,
                                                         Sanofi US Services Inc., and
                                                         Chattem, Inc.




SO ORDERED, this lft_day of October, 2019.




                                             -2-
